Citation Nr: 0203491	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  90-48 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left-sided 
hernia.  

2.  Entitlement to service connection for a chronic sinus 
infection with allergic rhinitis.  

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss from April 12, 1990 to October 23, 
2000; and in excess of 10 percent on and after October 24, 
2000.  

4.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer.  

5.  Entitlement to a compensable rating for hemorrhoids.  

6.  Entitlement to compensable rating for right epididymis 
fibroma excision.  






REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty for a period of over 21 
years before retiring in December 1972.  

The current appeal arose from a September 1990 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO denied entitlement to 
service connection for a left-sided hernia and for chronic 
sinus infections with allergic rhinitis.  The 10 percent 
rating in effect for duodenal ulcer, and the noncompensable 
ratings in effect for bilateral hearing loss, hemorrhoids, 
and right epididymis fibroma excision were confirmed and 
continued.  These ratings had been in effect since August 31, 
1977.  

In February 2001 the RO Decision Review Officer granted 
entitlement to an increased (compensable) evaluation of 10 
percent for bilateral hearing loss, effective October 24, 
2000.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The probative, competent medical evidence of record does 
not show that the veteran currently has a left-sided hernia 
linked to active service on any basis.  

2.  The probative, competent medical evidence of record does 
not show that the veteran currently has a chronic sinus 
infection with allergic rhinitis linked to active service on 
any basis.  

3.  From April 12, 1990 to October 23, 2000, bilateral 
hearing loss was manifested by hearing no better than level 
II in both ears.  

4.  Since October 24, 2000, bilateral hearing loss has been 
manifested by level VI in both ears.  

5.  Manifestations of a duodenal ulcer result in the veteran 
continuing to use Mylanta and Tagamet for control of 
symptoms; in 2001, anemia was diagnosed.  

6.  Hemorrhoids are manifested by reports of occasional 
bleeding, and have been most recently diagnosed as 
asymptomatic without residual disability.  

7.  The right epididymis fibroma excision is asymptomatic and 
does not result in any renal or voiding dysfunction.  


CONCLUSIONS OF LAW

1.  A left-sided hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303(d) (2001).  

2.  A chronic sinus infection with allergic rhinitis was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107;  38 C.F.R. §§ 3.102, 3.303(d).  

3.  The schedular criteria for an increased (compensable) 
evaluation for bilateral hearing loss from April 12, 1990 to 
October 23, 2000, and in excess of 10 percent on and after 
October 24, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.85, 4.87, 
Tables VI, VII, Diagnostic Code 6100 (effective prior to June 
10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VI, VII, 
Diagnostic Code 6100; 65 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).  

5.  The schedular criteria for an increased rating of 20 
percent for duodenal ulcer have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.114, DC 7305 
(2001).  

6.  The schedular criteria for a compensable rating 
evaluation for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.114, DC 7336 (2001).  

7.  The schedular criteria for a compensable rating 
evaluation for right epididymis fibroma excision have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.20, 4.115a, DCs 7120, 7529 (in 
effect prior to and after February 17, 1994) (1994) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records (SMRs) reveals that a 
growth on the veteran's scrotum was noted in July 1960.  In 
August 1960, the fibroma was excised from the superior pole 
of the right epididymis.  In July and September 1962, he was 
seen for treatment of hemorrhoids.  A gastrointestinal (GI) 
series in August 1962 found a bulbar ulcer crater and 
deformity of the duodenal cap.  In October 1962, chronic 
deformity of the duodenal cap with normal gastric emptying 
was reported.  

The veteran was treated for internal hemorrhoids in March 
1963.  Upon examination in December 1964, audiometric testing 
showed increased pure tone thresholds, in decibels, in the 
upper registers.  It was noted that the veteran should be 
provided ear protection when exposed to loud noises.  In 
April 1965, he was seen for headaches and sinus congestion 
which had been present for the past 6-7 days.  Sinus series 
showed no significant abnormalities.  In August 1970, the 
veteran was seen again for complaints of hemorrhoids.  On 
pre-retirement examination in May 1972, it was noted that the 
veteran had hay fever and sinus headaches which were relived 
by medication.  A history of hemorrhoids (removed in 1971) 
was noted with continued minor problems.  Audiometric testing 
showed a bilateral hearing loss.  Final retirement 
examination was conducted in August 1972 and included the 
above diagnoses.  

Postservice VA records show that the veteran was diagnosed 
with hemorrhagic gastritis in August 1977.  Upon VA 
examination in November 1977, he was on medication and a diet 
for his ulcer.  An upper GI series was normal.  His duodenal 
ulcer was diagnosed by history, but it was noted that there 
was evidence of recent bleeding.  A few external hemorrhoids 
and tags were noted.  There were no symptoms relative to 
removal of the fibroma from the right epididymis.  

Service connection for a duodenal ulcer, hemorrhoids, right 
epididymis fibroma excision, and bilateral hearing loss was 
established upon rating decision in January 1978.  
Noncompensable ratings were assigned.  

The Board addressed the issue of an increased rating for 
duodenal ulcer in August 1978.  A 10 percent rating was 
granted.  This decision was promulgated in a September 1978 
RO rating decision.  

The veteran filed a claim of entitlement to service 
connection and increased evaluations for the disabilities at 
issue on April 12, 1990.


Additional postservice private and VA treatment records 
reflect treatment for various disorders in the 1980s, to 
include a hernia and bilateral large hydroceles.  The veteran 
underwent VA examination in August 1990.  He complained of a 
nervous stomach.  

He took Mylanta and Zantac tablets 3-4 times per week with 
fairly good control of symptoms.  The veteran reported 
occasional rectal bleeding.  Examination revealed no organs 
or masses to be palpable and no abdominal tenderness.  Rectal 
examination showed some prolapse of the anal mucosa with some 
external hemorrhoids.  Examination for hernia was negative, 
but the veteran did have a large left hydrocele.  Final 
diagnoses included duodenal ulcer with symptoms under fairly 
good control and external hemorrhoids and prolapse of the 
anal mucosa, left sided hernia examined for, not found, and 
large left hydrocele.  On the authorized audiological 
evaluation in August 1990, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
55
60
LEFT

35
45
60
75

There was an average loss of 46 decibels in the right ear, 
and 54 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 92 in the left ear.

Private records reflect that the veteran underwent surgery 
(hemorrhoidectomy) in August 1993 for internal and external 
hemorrhoids with strangulated prolapse, ulceration, and 
bleeding.  Subsequently dated records include a January 1997 
VA examination of the stomach.  He reported that he continued 
to take antacid medication.  If he took Maalox before every 
meal, and if he watched his diet, he had few problems.  If he 
did not follow this treatment regimen, he would experience 
episodes of epigastric discomfort with excessive gas.  He 
avoided eating beans and spicy and greasy foods.  

Examination of the abdomen revealed no organs or masses 
palpable and no significant tenderness.  The diagnosis was 
duodenal ulcer disease with no significant change in the 
veteran's symptoms since previous evaluation in 1990.  

A general medical examination was conducted by VA in May 
1997.  The veteran reported minor hemorrhoid irritation.  He 
still had symptoms of indigestion, belching, and burping, 
particularly if he didn't eat the right kind of food and 
didn't take his antacid medication.  The veteran reported his 
medical history to include removal of a fibroma form the left 
epididymis and removal of a hydrocele.  He also said that he 
had chronic allergic rhinitis, and this resulted in a runny 
nose or a blocked nose, or post nasal drainage.  He said that 
he had very little sinus congestion or sinus trouble.  
Following examination, the final diagnoses included history 
of peptic ulcer disease ever since the service, and still 
mild activity of the peptic ulcer problem; hemorrhoids since 
military with surgery x 2, with fairly good result with only 
minimal rectal irritation; history of fibroma removed from 
the left epididymis with excellent results, with no 
recurrence and no hernia; history of hydrocele removed from 
the testicle with good results, only minimal recurrence, no 
hernia; chronic obstructive bronchopulmonary disease, stable; 
and chronic allergic rhinitis to a moderate degree.  

On the authorized audiological evaluation in May 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
55
60
LEFT

25
45
60
70

There was an average loss of 46 decibels in the right ear, 
and 50 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in the right ear and 
of 84 percent in the left ear.

VA treatment records from 1999 through 2000 show that the 
veteran continued to take Maalox for GI complaints.  He was 
seen in May 2000 for complaints, to include sinus drainage.  
Examination showed that his lungs were clear, chest X-ray was 
negative, and he was breathing easily.  It was noted that his 
nose was congested.  

Additional VA examinations were conducted in October 2000.  
The veteran reported that he continued taking Mylanta and 
Tagamet with good control of his ulcer symptoms.  As for his 
hemorrhoids, he reported occasional bleeding for which he 
used an over-the-counter medication.  He said that he felt 
some scar tissue around the rectum and occasionally noted an 
inability to control his rectal sphincters, particularly if 
he had diarrhea.  No residuals of removal of the fibroma or 
left hydrocele were indicated.  Pertinent findings upon 
physical examination were surgical scars from hemorrhoid 
surgeries which were described as non-tender and well healed.  
The sphincter tone was described as excellent, and there was 
no relaxation of the internal, external sphincter.  The 
prostate was enlarged, but symmetrical and of normal 
consistency.  The final diagnoses were history of duodenal 
ulcers treated medically and under good control at the 
present time; prolapsed hemorrhoids and fissures operated on 
two occasions, presently asymptomatic and without residual 
disability; history of fibroma of the right testicle and 
hydrocele of the left, both repaired, without evidence of 
recurrent residual or disability.  

On the authorized audiological evaluation on October 24, 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
60
60
60
LEFT

35
50
65
70

There was an average loss of 55 decibels bilaterally.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear and of 82 percent in the left ear.

In February 2001, the RO assigned a 10 percent rating for 
bilateral hearing loss, effective the date of the recent VA 
audiometric examination.  The previous denials of the other 
claims on appeal were confirmed and continued.  

Additional VA records dated in 2001 reflect treatment for 
various disabilities, to include continued GI complaints.  In 
July 2001, it was noted that he had anemia.  He was noted to 
have gastroesophageal reflux disease with a history of peptic 
ulcer.  He continued to take medication for his symptoms 
associated with his ulcer and for his respiratory complaints.  


Criteria 

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  


Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2001).  

In every instance where the schedule does not provide a zero 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record in an appropriate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, and the benefit of the 
doubt doctrine in resolving each issue shall be given to the 
veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).

(NOTE:  Rating criteria specific to each service-connected 
disability is included below in the discussions regarding 
each disability on appeal.)  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  


Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.




The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to service connection for the 
disabilities at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).



In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

A Left-Sided Hernia and a Chronic Sinus Infection with 
Allergic Rhinitis

The Board's review of the SMRs discloses that they are 
negative for inservice treatment for a hernia.  While they do 
reflect treatment at least on one occasion for sinus 
congestion in 1965, no chronic sinus disorder, to include 
rhinitis, was ever noted.  While postservice treatment 
records show that he now has a chronic sinus disorder, a 
left-sided hernia has not been found.  

As to that disorder, the Board finds that a preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for a hernia and the claim must be denied.  

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); VCAA of 2000; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-56 (1990  See also Brammer v. Derwinski, 3 
Vet. App. 223 (1992), (holding that in the absence of 
evidence of a currently claimed condition, there can be no 
valid claim); see also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability).

Additionally, there is no evidence that the veteran's chronic 
sinus infection and allergic rhinitis are related to service 
and any alleged continuity of symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The Board has considered the assertions that the disorders 
are of service origin.  While the veteran is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to service on medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on maters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disabilities and his period of active 
service.  

Accordingly, the Board finds that the claims for service 
connection for a left-sided hernia and a chronic sinus 
infection with allergic rhinitis must be denied.  Simply put, 
the veteran is not shown, by competent medical authority, to 
have any of the claimed conditions as a result of his service 
on any basis.  See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  
Gilbert, supra.  


Increased Ratings

Bilateral Hearing Loss

The rating criteria for hearing disabilities were revised 
effective June 10, 1999.  The Board is therefore precluded 
from applying the new rating criteria prior that date.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay v. Brown, 9 
Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).

Under the regulations in effect prior to June 10, 1999, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the rating schedule established 
11 auditory acuity levels designated from level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, DCs 6100-6110 (in effect prior 
to June 10, 1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  

These are assigned based on a combination of the percent of 
speech discrimination and the pure tone threshold average, as 
contained in a series of tables within the regulations.  The 
pure tone threshold average is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.

In effect, the amendments, effective from June 10, 1999, for 
hearing loss (i.e., those that establish the eleven auditory 
acuity levels) have not changed and are currently located at 
38 C.F.R. § 4.85, DC 6100 (2001).  What is new are the 
provisions added by 38 C.F.R. § 4.86 as detailed above for 
evaluating exceptional patterns of hearing impairment.  

A review of the history of this disability shows that service 
connection was granted by the Board in January 1978, and that 
the RO assigned a noncompensable evaluation from August 31, 
1977.  Thereafter, the RO assigned a 10 percent evaluation in 
January 2002, effective from October 24, 2000.  This increase 
was based on evaluation of the veteran's hearing impairment 
pursuant to evaluation on October 24, 2000.  

Based on the results of audiological examinations prior to 
October 24, 2000, a compensable evaluation is not warranted.  
More specifically, whether evaluating the veteran under the 
"old" or "new" criteria, the mechanical application of the 
appropriate table matching discrimination scores and pure 
tone threshold averages did not warrant a compensable rating 
until evaluation in October 2000.  Prior to that time, the 
veteran's hearing impairment was not of the severity to 
warrant a 10 percent rating under the appropriate DC.  The 
veteran's hearing impairment on all evaluations prior to 
October 2000 corresponded to level II under Table VI which 
warrants a noncompensable rating pursuant to application 
under Table VII.  

Examination as of October 24, 2000, reflected level VI in 
each ear which warrants a rating of 10 percent using the same 
tables but no more.  Thus, it was not the revised regulations 
that resulted in the veteran's being assigned a compensable 
rating, but the increase severity of his hearing impairment.  

In summary, entitlement to a compensable evaluation for 
bilateral hearing loss prior to October 24, 2000, is not 
warranted, and entitlement to a rating in excess of 10 
percent since that date is not warranted.  


Duodenal Ulcer

Ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the DC that 
reflects the predominant disability picture with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

The veteran's service-connected disability is rated using the 
criteria for duodenal ulcer.  He is in receipt of a 10 
percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7305.

A duodenal ulcer is assigned a 10 percent evaluation for a 
mild case, with recurring symptoms once or twice yearly.  A 
20 percent evaluation is assigned for a moderate case with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
a moderately severe case with symptoms that are less than 
severe but with impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days in duration at least four or more times a year.  

A severe case, which is rated 60 percent disabling, is 
manifested by pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
and weight loss productive of serious impairment of health.  
38 C.F.R. § 4.114, DC 7305.

The GI symptoms complained of by the veteran include, 
primarily, avoidance of certain foods and the need to take 
antacid medication on a regular basis for control of 
symptoms.  At the recent VA examination, the veteran's GI 
manifestations were under fairly good control if he followed 
this treatment regimen.  However, it is noted that more 
recent records reflect that he has also been diagnosed with 
anemia.  Using the criteria for duodenal ulcer, the currently 
assigned 10 percent evaluation would be consistent with a 
mild case with recurring symptoms once or twice yearly.  

The next higher evaluation of 20 percent is assigned for a 
moderate case with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  The veteran's case 
supports a 20 percent evaluation.  In this regard, the 
veteran has continuous symptoms and avoids more symptoms 
through careful monitoring of his eating habits and diet.  
The record is absent moderately severe symptomatology 
irrespective of the fact that anemia has been diagnosed, 
thereby precluding the next higher evaluation of 40 percent.  
The Board takes note of the fact that some of the veteran's 
symptoms may be due to unrelated GI problems.  However, 
resolving reasonable doubt in the veteran favor, the Board 
concludes that his symptoms are chronic, continuous, and 
moderate, warranting a rating of 20 percent.  


Hemorrhoids

A noncompensable evaluation is currently in effect for 
hemorrhoids, evaluated under 38 C.F.R. § 4.114, DC 7336 
(2001).  


The schedular criteria call for a noncompensable disability 
rating for mild or moderate hemorrhoids.  A 10 percent 
disability rating is warranted for large or thrombotic 
irreducible hemorrhoids, with excessive redundant tissue.  A 
20 percent disability is called for in cases involving 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, DC 7336 (2001).  

The veteran has been service-connected for hemorrhoids for 
many years.  He was treated during service on several 
occasions for this problem.  Many years after service, he 
underwent a hemorrhoidectomy (August 1993).  A history of 
hemorrhoids with minimal rectal irritation was indicated in 
1997, and, more recently, in 1997, he reported occasional 
bleeding, scar tissue around the rectum and the occasional 
inability to control his rectal sphincters.  Examination, 
however, was essentially negative as the surgical scars were 
described as well healed and non-tender.  The sphincter tone 
was described as excellent, and there was no relaxation of 
the internal, external sphincter.  His hemorrhoids were 
reported to be asymptomatic at the present time and without 
residual disability.  

Clearly, the veteran has been treated for symptoms associated 
with hemorrhoids over the years.  While he has described 
associated complaints at the most recent examination, 
examination was negative, and the examiner described the 
veteran's hemorrhoids as asymptomatic and without residual 
disability.  The clinical evidence does not show large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue that would warrant a compensable rating.  Accordingly, 
an increased rating for service-connected hemorrhoids is 
denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for hemorrhoids.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right Epididymis Fibroma Excision

As noted earlier, the rating criteria for the right 
epididymis fibroma excision were revised, effective February 
17, 1994.  The Board is therefore precluded from applying the 
new rating criteria prior that date.  See DeSousa, McKay, 
supra.

A review of the record reflects that the veteran has been 
service-connected at a noncompensable rating for right 
epididymis fibroma excision for many years.  As this 
procedure was performed during service, service connection 
was established upon rating decision in January 1978.  At 
that time, the veteran was rated by analogy to varicose 
veins.  A noncompensable rating was assigned.  

Under the regulations in effect prior to January 12. 1998, 
former criteria at 38 C.F.R. § 4.104, DC 7120, pertaining to 
varicose veins, a 60 percent rating was warranted for 
pronounced bilateral disability and a 50 percent rating was 
warranted for pronounced unilateral disability, both 
manifested by severe symptoms including secondary involvement 
of the deep circulation, as demonstrated by Trendelenburg's 
and Perthe's tests, with ulceration and pigmentation; a 50 
percent rating was warranted for severe bilateral disability 
and a 40 percent rating was warranted for severe unilateral 
disability, both manifested by superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, with marked 
distortion and sacculation, with edema and episodes of 
ulceration, and with no involvement of the deep circulation; 
a 30 percent rating was warranted for moderately severe 
bilateral disability and a 20 percent rating was warranted 
for a moderately severe unilateral disability, both involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 
centimeters in diameter, with symptoms of pain or cramping on 
exertion, and with no involvement of the deep circulation; a 
10 percent rating was warranted for moderate disability, 
either bilateral or unilateral, manifested by varicosities of 
superficial veins below the knees, with symptoms of pain or 
cramping on exertion, and; a 0 percent (noncompensable) 
rating was warranted for a mild disability which is 
asymptomatic or manifested by mild symptoms.  

A note to the code provides that severe varicosities below 
the knee, with ulceration, scarring, or discoloration and 
painful symptoms, were rated as moderately severe.  In this 
case, of course, symptoms similar to these could be 
manifested in the scrotum area.

Under the current criteria at 38 C.F.R. § 4.104, DC 7120, 
pertaining to varicose veins, a 100 percent rating is 
warranted for massive board-like edema with constant pain at 
rest; a 60 percent rating is warranted for persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration; a 40 percent rating is warranted 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration; a 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema; a 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery, and; a noncompensable rating is warranted for of 
asymptomatic palpable or visible varicose veins.  As above, 
symptoms similar to these could be manifested in the scrotum 
area.

The record reflects that the RO currently rates the veteran's 
right epididymis fibroma excision by analogy to DC 7529 for 
benign neoplasms of the genitourinary system which are rated 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  Therefore, review of criteria pursuant to that 
DC is also relevant, both before and after February 17, 1994.  

Prior to February 17, 1994, DC 7529 provided that new 
growths, benign, or any specified part of the genitourinary 
system were rated based on interference with genitourinary 
functions, using any applicable genitourinary system.  Under 
DC 7512 a noncompensable rating was warranted for chronic 
cystitis when this condition is mild.  A 10 percent rating 
was provided for moderate cystitis, pyuria, with diurnal and 
nocturnal frequency.  A 20 percent rating was warranted when 
this condition is moderately severe, diurnal and nocturnal 
frequency.  

Severe cystitis warranted a 40 percent evaluation with 
urination at intervals of 1 hour or less; contracted bladder.  
A 60 percent rating was provided where cystitis results in 
incontinence, requiring constant wearing of an appliance.  

After February 17, 1994, under 38 C.F.R. § 4.115b, DC 7529 
(2001), an evaluation is for assignment as voiding 
dysfunction or renal dysfunction, whichever is prominent.  
Under 38 C.F.R. § 4.115a (2001), a 20 percent evaluation is 
warranted for voiding dysfunction with the requirement of the 
wearing of absorbent materials which must be changed less 
than two times per day.  A noncompensable evaluation is 
warranted for renal dysfunction with albumin and casts with a 
history of acute nephritis, or hypertension noncompensable 
under DC 7101.  A 30 percent evaluation for renal dysfunction 
is warranted for albumin constant or recurring with hyaline 
and granular casts or red blood cells, or transient or slight 
edema or hypertension at least 10 percent disabling under DC 
7101.

In this case, however, the veteran's right epididymis fibroma 
excision has not been shown to be productive of any symptoms 
of renal dysfunction, and there is no evidence indicating 
that the veteran's fibroma excision is productive of voiding 
dysfunction which requires the wearing of absorbent materials 
which must be changed less than two times per day.  Moreover, 
there is no evidence to suggest symptoms related to varicose 
veins or cystitis.  As such, the Board finds no basis for a 
compensable evaluation for the veteran's right epididymis 
fibroma excision.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.  See Gilbert, supra.

Extraschedular

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which increased evaluations are sought by the veteran on 
appeal.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which increased 
compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to service connection for a left-sided hernia is 
denied.  

Entitlement to service connection for a chronic sinus 
infection with allergic rhinitis is denied.  

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss from April 12, 1990 to October 23, 
2000, and in excess of 10 percent on and after October 24, 
2000, is denied.  

Entitlement to an increased rating of 20 percent for duodenal 
ulcer is granted, subject to the laws and regulations 
governing the awards of benefits.  

Entitlement to a compensable rating for hemorrhoids is 
denied.  

Entitlement to a compensable rating for right epididymis 
fibroma excision is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

